Citation Nr: 0842195	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-42 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a head injury, to include headaches, 
prior to June 10, 2003.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a head injury, to include headaches, 
on and after June 10, 2003.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2003, February 2004, and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The veteran originally 
requested a Board hearing in his VA Form 9; however, in a 
March 2005 Appeal Hearing Options form, the veteran withdrew 
his request and elected a RO hearing.  On March 7, 2005, the 
appellant testified at a RO hearing; a copy of the hearing 
transcript is contained in the claims file.  Subsequently, in 
August 2005, the RO increased the evaluation of residuals of 
a head injury, to include headaches, to 30 percent, effective 
June 10, 2003.

In December 2006, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to June 10, 2003, the veteran's service-connected 
residuals of a head injury, to include headaches, have been 
shown to be manifested by such symptoms as migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.

2.  As of June 10, 2003, the veteran's service-connected 
residuals of a head injury, to include headaches, have been 
shown to be manifested by such symptoms as migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent rating for residuals of a head injury, to include 
headaches, have not been met for the appellate period prior 
to June 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 4.3, 
4.7, 4.132; 38 C.F.R. § 4.124a; Diagnostic Code 8045-8100 
(2008).

2.  The criteria for a disability rating in excess of 30 
percent rating for residuals of a head injury, to include 
headaches, have not been met on and after June 10, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.124a; 
Diagnostic Code 8045-8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A December 2006 letter, provided to the veteran before the 
July 2008 supplemental statement of the case, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159.  The letter informed the veteran of what evidence was 
needed to establish his claim, what VA would do and had done, 
and what evidence he should provide.  The December 2006 
letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

For an increased-compensation claim, section § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

Here, December 2006 VA notice letter of record provided to 
the veteran prior to the July 2008 supplemental statement of 
the case, is compliant with the first, third, and fourth 
requirements of Vazquez-Flores, supra.  As to the second 
requirement, the veteran is not prejudiced by the deficiency 
of notice in the December 2006 VA notice letter because the 
Board cited the specific criteria necessary for entitlement 
to a higher disability rating in its December 2006 remand.  
Moreover, in an August 2008 statement, the veteran's 
representative made no argument regarding an absence of 
notice; to the contrary, he stated that he and the veteran 
"believe that the additional development in this case has 
been completed....[and requested that the case be sent] to the 
Board...for completion of the appeal."

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained.  He was 
provided the opportunity to present testimony at a hearing 
before the RO in March 2005.  Additionally, the veteran was 
provided with VA examinations in June 2002, July 2003, March 
2005, and May 2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO and a rating by the Board, the veteran has been 
notified and made aware of the evidence needed to 
substantiate his claim for higher disability ratings, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.



Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Diagnostic Code 8045, pertaining to brain diseases due to 
trauma, provides that purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Diagnostic Code 8100, pertaining to migraines, provides that 
a rating of 50 percent disabling is applicable for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 
rating of 30 percent disabling is applicable for migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A rating 
of 10 percent disabling is applicable for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).

The veteran was initially granted service connection for 
residuals of a head injury, to include headaches, in a 
November 2002 rating decision, and assigned a disability 
rating of 10 percent, effective December 21, 1998.  In an 
August 2005 rating decision, the veteran's disability rating 
was increased to 30 percent, effective June 10, 2003.  In 
November 2005, the veteran, through his representative, 
requested an increased rating.

In the November 2005 statement, the veteran contends that his 
disability is worse than the 30 percent rate.  At his March 
2005 hearing before the RO, the veteran stated that he has 
headaches that force him to lay down (i.e., completely 
prostrating) two or three times a month.

In his June 2002 VA examination, the veteran reported having 
headaches about three or four times per week.  The headaches 
lasted 10 to 15 minutes, and sometimes causing nausea, 
vomiting, and numbness in his left arm.  The veteran reported 
that he usually had to sit down upon experiencing a headache.  
The VA examiner accurately noted that the veteran denied 
experiencing any pain to a VA clinician in June 2001, and, 
based on that record, opined that the veteran's headaches are 
not debilitating.  Neither the veteran nor the VA examiner 
noted any migraines characterized by prostrating (lying 
down).

A private treatment record dated June 2003 includes a chief 
complaint (CC) and diagnosis of headaches, but does not state 
the frequency of those headaches, or whether they are 
prostrating.

In his July 2003 VA examination, the veteran reported having 
headaches which caused him to lie down every day.  The VA 
examiner accurately noted that the veteran denied 
experiencing any pain to a VA clinician in March 2003, and 
further noted that he had sought VA treatment for a sinus 
problem, but did not report any headaches.  The VA examiner 
opined that the veteran's report of daily prostrating 
headaches was "not consistent with the notes available at [a 
VA medical center] where he would appear to have no or 
minimal problem with pain."

In his March 2005 VA examination, the veteran reported having 
daily headaches which cause him to lie down for between a few 
hours and the entire day.  The veteran reported that the 
headaches caused nausea twice a week, which the examiner 
opined may be related to his medications.  The VA examiner 
did not opine on the medical plausibility of the veteran's 
reports.

In a May 2008 VA examination, the VA examiner reviewed the 
veteran's claims file.  The veteran reported having headaches 
15 to 30 days per month.  He reported that the headaches last 
all day, and that they are particularly painful for 2 to 3 
hours.  He also reported that his headaches cause him to have 
to rest.  Additionally, he stated that twice a month, his 
headaches cause him to stop driving for an hour.  He stated 
that his headaches were worse in hot weather.  On 
examination, the VA examiner found that the veteran's 
trigeminal nerve, spinal accessory nerve, facial nerve, 
hypoglossal nerve, glossopharyngeal nerve, and vagus nerve 
were all normal.  The VA examiner noted that the veteran 
stated that he was unemployed because of frequent headaches 
and an inability to withstand bright sunlight.  He also noted 
that the veteran reported going fishing at 7 AM and 7 PM, 
when the sun was lowest, three times per week, and walking 
two to three miles per day.  The VA examiner opined that the 
veteran has "chronic daily rebound headaches due to overuse 
of pain medication."  The headaches had no effect on the 
veteran's feeding, bathing, dressing, toileting, or grooming, 
and moderate effect on the veteran's chores, shopping, 
exercise, sports, recreating, and traveling.  The VA examiner 
performed a computed tomography (CT) scan, and found: (1) no 
acute intracranial findings or evidence for an intracranial 
mass legion; (2) patchy hypodensity in the white matter of 
the frontal lobes bilaterally, which is nonspecific but can 
be seen in the setting of migraine headaches or small vessel 
ischemic change; and (3) complete opacification of the 
visualized portion of the right maxillary sinus.  On a 
neurology consult, the VA examiner opined that the veteran's 
post-traumatic chronic headache was "questionable," and 
that there was no focal or generalized neurological deficit.  
He further stated that somatization disorder (a psychiatric 
diagnosis applied to patients who chronically and 
persistently complain of varied physical symptoms that have 
no identifiable physical origin) should be considered, in 
light of the veteran's potential to "gain benefit."  In his 
opinion, the VA examiner found that the veteran does not have 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (as required for a rating of 50 percent 
disabling), or migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months (as required for a rating of 30 percent 
disabling).  Rather, the VA examiner found that the veteran 
has had no emergency room visits or hospitalizations required 
for the treatment of his headaches, and that the veteran's 
chronic daily headaches are of moderate intensity, and are 
not prostrating.  The VA examiner further found that light 
work is possible.

The veteran's residuals of a head injury, to include 
headaches, for the appellate period prior to June 10, 2003, 
approximates the criteria for a 10 percent rating.  Prior to 
June 10, 2003, the medical evidence reflects complaints of 
headaches that were not debilitating.  The veteran denied 
experiencing any pain to a VA clinician in June 2001.  In a 
June 2002 VA examination, the veteran did not report any 
migraines with characteristic prostrating attacks.  A June 
2003 private treatment record diagnoses headaches, but does 
not comment on their frequency, or whether they include 
prostrating attacks.  Viewing this evidence in the light most 
favorable to the veteran, his headaches approximate the 
criteria for a 10 percent rating, based on the potency and 
frequency alleged by the veteran, and on the medical opinions 
which moderated the alleged severity of his migraine attacks.  
A 30 percent rating is not for application because the 
veteran has not shown that he experienced migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is not for application because the veteran has not 
shown that he experienced migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

Additionally, the veteran's residuals of a head injury, to 
include headaches, for the period on and after June 10, 2003, 
approximates the criteria for a 30 percent rating.  Although 
the veteran, in his July 2003 VA examination, reported daily 
prostrating headaches to the VA examiner, the examiner found 
his report inconsistent with his VA treatment records, which 
showed no evidence of daily prostrating migraines, and no or 
minimal problem with pain.  At his March 2005 hearing before 
the RO, the veteran stated that he has headaches that force 
him to lay down (i.e., completely prostrating) two or three 
times a month.  In his March 2005 VA examination, the veteran 
again reported having daily prostrating headaches, but the 
examiner did not opine on the medical plausibility of the 
veteran's reports.  The veteran reported having headaches 15 
to 30 days per month at his May 2008 VA examination, but the 
examiner found that the veteran's chronic daily headaches are 
of moderate intensity, and are not prostrating.  Further, the 
VA examiner found that somatization disorder should be 
considered.  Viewing this evidence in the light most 
favorable to the veteran, his headaches approximate the 
criteria for a 30 percent rating, based on the potency and 
frequency alleged by the veteran, and on the medical opinions 
which moderated the alleged severity of his migraine attacks.  
A 50 percent rating is not for application because the 
veteran has not shown that he experienced migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for residuals of 
a head injury, to include headaches, might be warranted for 
any period of time during the pendency of this appeal, other 
than the aforementioned staged rating commencing on June 10, 
2003.  However, there is no evidence that the veteran's 
residuals of a head injury, to include headaches, have been 
persistently more severe than the extent of disability 
contemplated under the assigned 10 percent and 30 percent 
ratings at any time.

The Board has considered the issue of whether the veteran's 
residuals of a head injury, to include headaches, standing 
alone, present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

A disability rating in excess of 10 percent for residuals of 
a head injury, to include headaches, prior to June 10, 2003, 
is denied.

A disability rating in excess of 30 percent for residuals of 
a head injury, to include headaches, on and after June 10, 
2003 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


